Case 4:20-cv-00041-TTC-RSB Document 1-1 Filed 07/17/20 Page 1 of 11 Pageid#: 4




   vtRgtNtA:
               IN THE CIRCUIT COURT FOR THE CITY OF IVIARTINSVILLE


   KAREN,DELORES TURNER,
                                                                 Plaintiff¡


   V"                                                            case tlo.: 91T99919*99r


   WAL.MART STORES EAST, LP,

   'Serve:            CT Cbrporation System (Reglstered Agent)
                      4701Cox Road, Suite 285
                      Glen Allen,.VA 23060 '
                      (Henrico County)

    And

    WALMART, INC.

                                                                 Defendant.


                                             COMPLAINT
                                             æ

          ,COMES NOW the plaintiff, by counsel, and for her Complaint in this


                                                                                I


              1: nl   all times relevant to this action, Karen Dèlores Tuiner ("Turner"),

                   was a resident of Martinsville, Virginia.

              2,   At all times relevant to this action, Wal-Mart Stores East, LP ("Wal-

                   Mart"), was a Delaware Limited Partnership,with its principal office

          '        iocated in Arkansas and transacling substantial business activity in the

                   City of Martinsville, Virginia



                                                    t                                            EXHIBIT
                                                                                            tñ
                                                                                            .e
                                                                                            .o
                                                                                            .o
                                                                                            6
                                                                                                 *
     Case 4:20-cv-00041-TTC-RSB Document 1-1 Filed 07/17/20 Page 2 of 11 Pageid#: 5



¡1
                                                                     ,.
                 10.Wal-Mart and Walmart knew or should have knorivn that the signed had

                       been knocked over and ?way from the fingernail polish but failed to

                       clean up the fingernail polish or place a new sign.

                 11.   On or about Aprll 17, 2020, Turner was walking near the'pharmacy and

                       the fingernail polish was not visible, Turner, stepped onto the fingernail

                       polish which caused her to fall to the ground injuring hêr knee, right

                       hand, back and other parts of her body. (hereinafter referred to as "the
                                                                                 '.
                       fallf,).
                  12.The fingernail polish on the floor was not easily visible nor obvious

                       a.nd, had been on the floor for several.minutes þrior to'the fall.

                 "13.The floor beneath Turner at the time of the fall was unreasonably

                       dangerous in that lt was extremely slick duei to the fingernail polish and

                       thus dangerous to walk upon,
             '    14, At all times relevant to this actíon Wal-Mart and'Walmart knew, or in

                       the exercls'e of reasonable care should have known, that'the flngernqil

             ,'        polish posed and unreasonable risk of bodily injury to its customers.

                                                  9qJ.CIJ   ¡ (Nçgligenoe)            ,




                  15. Turner hereby incorporates by reference paragraphs 1- 14 of the

                 ,     Cgmplaint as if fully restated herein.

                  16. At,ali't¡mes relevant to this action, Wal-Mart and Walmart owed a duty

                       of care to Turner to maintain thé Supêrcenter in a reasoi'rably safe

                       condition for her visit.




                                                        3
     Case 4:20-cv-00041-TTC-RSB Document 1-1 Filed 07/17/20 Page 3 of 11 Pageid#: 6

ì)



               17. At all t¡mes relevant to this action, Wal-Mart and Walmart owed a duty

                       of care to Turner to warn her of any unsafe.conditions at the

                       Supercenter, including the fingernail polish and the slippery condition

                       of the floor,

               18. Wal-Mart and Walrnârt were negligent in that they knew or should
                   '   have known of the unreasonably dangerous condìtion of the floor at the

                       Supercenter and failed to make the floor reasonably safe for Turner's

                              and failed to warn Turner of the dangerous condition.
                       ,use
               l9:     As a direct and proximate result of the negligence of Wal-Mart and

                       Walmart, Túrner has suffered bodily injuri'es including great pain and

                       suffering of mind and,body and has also incurred medical êxpenses

                       and lost wages.



                                                Demand for T;rlal bv Jurv

               20.'ïurner hereby demands a trial by jury on all issues in this action.
                                                      Relief,SouEht

               WFIEREFORE, Turner rnoves this Honorable Court-tp enter judgment in

         herfavor agaínst the defendants, jointly and severally, in the amount of
              ,'
         $495,000.00, to award her pre-Judgment and post judgment interest and tô award

         her costs expended in this actign.




                                                        4
Case 4:20-cv-00041-TTC-RSB Document 1-1 Filed 07/17/20 Page 4 of 11 Pageid#: 7




                                          KAREN ÞELORES TURNER




                                                   Of Counsel



   W. Barry Montgomery,    Esq.      (VSB# 43042)
   KP.M Law
   901'Moorefield Park Drivç, Sulte 200
   Richimondr VA 23236
                                                             Ìj       :1




   Tel:         (804) 320-6300
   Fax:         (804) 320-6312
   Emgil:        ÞFrry,mo.ntçomery@&E¡mlaw;gpfir
   Counsel for Plaintiff




                                                         (/ALIDRTE EABE PAF'ERS
                                                             :
                                                      RCPT 20000002231
                                                           I
                                                      DATE 06/16/2020 TII'IE: 11:29
                                                      [A$E,: 690C120000r93-00
                                                      ACDT : TURNER' I(AREN DELIIRE$
                                                      AHT.   :    SX06.00




                                          5
Case 4:20-cv-00041-TTC-RSB Document 1-1 Filed 07/17/20 Page 5 of 11 Pageid#: 8




&   cr Corporation                                                                     Serviee of ,F foGes$
                                                                                       Tçansmlttal
                                                                                       06t24t202t
                                                                                       CT Log Number 53783259
    ¡ot          Kll't LUNDY SERYICE OF PROCESS
                 WAL,VIART lNC,,
                 702 SW 8TH ST
                 BENToNV| LLE, AR T¿7    1   6-6209

    f,Ër         Procc¡¡ Sewed ln Vlrglnla
    FORr,        Wal-Mart Stores East,   [P    (Domestlc State: DE)




    lllcl¡¡lo     lR¡ cotllt,oF LfoAL Pnoc¡at nrctiltD ¡Y TH¡ ûttft loRY to¡ilt              oF   TH¡ A¡ovr    cott     ÈY   l¡ ?ollowtr
    TlfL!   oF   rslloll¡                       Turner Kar¡n Detores, Pttf. Vs. Waþltart StOres East, LP and Watmart, Inc., Dfts.
    Docln¡ll"(lt flf,VIOr
    ooUtrlTtloEllGY¡                            None Speclfted
                                                Case #r690C[?00m19300

    I lUit o! âEtrto'l¡                         Personat lnJury - Failure to ,ûalntaln Premises ln a Safe Condltlon
    ollmlsl ProcEl¡w ¡lEnvEûr                   C T Corporatlon   sy¡tem, Gten Atten, VA
    DAll Atro xour o¡ llnvlcr¡                  By Proces Seryer on 0612412020    at 08:40
    .ruil¡D¡çllol| lERt ED r                    Vlrglnla
    A¡t! lRÀllCE ot^lllruR DU!¡                 None Speclfled
    Ar¡ORXET(¡IttltlDtR(!)r                     None Speclfled
    roillolr ttEll¡                             CT has retained the current tog, Retaln Dalet 0612412020, Expected Purge Date:
                                                06129t2020

                                                lmage 50P

                                                Emalt Notlflcatlon, KIM LUNDY SERúICE 0F PROCESS ctlawsultsowalmarttegat,com

    rrcxrn
    ln!üül
    ForQu¡rüom¡                                 8n-564-7529
                                                lrlal orAccou ntTeam2@wotterskl uwer. com




                                                                                       Pagelofl/HP
                                                                                       lntomrtlon dlsplù¡,rd on tilr tr¡rËnrtttàt ls lor CT
                                                                                       Corpontlonl           l(¡opll| puryo¡o¡ mly ù¡d l¡ p¡ovldod to
                                                                                                     'rcord
                                                                                       tha rrclplant for quld( rcforcnca, Thlr lnfomrtþn doü not
                                                                                       €onstltut t líül oplnlon rf to tha naü¡n ofùotþn¡ tl¡
                                                                                       ¡moünt ol drmifos¡ lrro ¡n¡w3r drtg, o¡ uy lnfonnrtlon
                                                                                       col¡hlnad ln th! docr¡m$t¡ thc¡î¡olvo¡, tþclplsrit lr
                                                                                       ru.ponrDlr for lnt rpntlr{ ¡lld doq¡r¡.nb ud for t¡klng
                                                                                       rpprop¡l¡t¡ rctlon, sl¡nrtur.a on certÍl¡d mdl r.colpb
                                                                                       eonflm lrcalpt ol Drd(¡¡t only, mt @nt€ntr.
         Case 4:20-cv-00041-TTC-RSB Document 1-1 Filed 07/17/20 Page 6 of 11 Pageid#: 9

     I



                                COMMO                        OF VIRGINTA

                                                                                                   I.




                                        MARTINSVILLE CIRCUIT COURT
                                                 Civil Division
                                         55 W. CHURCH ST.,BOX.1206
                                          .  MARTINSVILLB VA
                                                (276) 403-s!06

                                                  Summons



          f9;   WAL-MART STORES EAST LP                                     Case   No.   690CL20000193-00
                CT CORPORATION SYSTEM,
                REGISTERED AGENT
                4701 COX ROAD, STE 285
                GLEN AI.LEN VA 23060


          The party upon whom this summons and the attached complaint are served is hereby nötified
          that unless within 2L days after such service, response is made by filing in the clerk's office
          of this court a pleading in writing, in proper legal form, the allegations and charges may be
          taken as admitted and the court may enter an order, judgment, or decree against such party
          either by default or after hearing evidence.
          Appearance in person is not required by this summons.

          Done in the name of the Comrnonwealth of Virginia on,Tuesday, June 16,2020

           Cle¡k of Court: ASHBY R. PRITCHETT

                                   by   Qornnd"ç,"   c. ôPt', \                     *     '

                                                        .{¡¡r*xTbepurYcrnPr()
                                         L)--
   Instructions:


                    I

Hearing Official:




                        MONTGOMERY,IW BARRY
Attorney's namei
                        KPM LAV/
                        9OI MOOREFIELD PARK DR,STE     2OO
                        RICHMOND VA 23236
Case 4:20-cv-00041-TTC-RSB Document 1-1 Filed 07/17/20 Page 7 of 11 Pageid#: 10




 VIRGINIA:

                 IN THE CIRCUTT COURT FOR THE CITY OF MARTINSVILLE

 KAREN DELORES TURNER,                               )
                                                     )
         Plaintiff,                                  )
                                                     )
                                                     ) Case No.: CL20-193
                                                     )
 WAL-MART STORES EAST, LP,                           )
 and                                                 )
 WALMART,INC.,                                       )
                                                     )
         Defendants.                                 )

                                       RESPONSIVE PLEADING

                                  MoIroN IS,TRANÇFEB VENU4
         COME NOW the defendants, V/al-Mart Storcs East, LP, and Walmart,Inc. (collectively

                         o'Wal-Mart"), by counsel, and, pursuant to
 referted to herein as                                              $$ 8.01-264 and 8.01-265 of the

 Code   of Virginia,1950, as amended, file this Motion to Transfer Venue and, in support of their

 Motion, state as follows:

         l.       The   plaintiff alleges that   she sustained personal injuries in an incident that

 occurred in Henry County,      Virginia. (Plaintiffls Complaint     at !|tf 4,   6,7, !1 and 19).

         2.       As such, the plaintiff s cause of action arose in Henry County, Virginia, where the

  incident at issue occurred.

         3.       Venue is proper in the Circuit Court for Henry County, Virginia.

          WHEREFORE, the defendants, by counsel, respectfully move this Court for the entry of

  an Order transferring venue of this case to the Circuit Court for Henry County, Virginia.

                                                    ANS\ryER

          COMENOW the defendants,'Wal-Mart Stores East, LP, and Walmart,Inc. (collectively

  referred to herein as "Vy'a1-Mart"), by counsel, and, without waiving their Motion to Transfer Venue
Case 4:20-cv-00041-TTC-RSB Document 1-1 Filed 07/17/20 Page 8 of 11 Pageid#: 11




 set forth above, file this Answer to the allegations contained in the      plaintiff s Complaint   and,   in

 support thereof, state as follows:

         1.      Upon information and belief, 'Wal'Mart admits the allegations stated in pæagraph 1

 of the plaintiffs Complaint.

         2.      With regard to paragrap h2,itis admitted that Wal-Mart Stores Eas! LP, is a

 Delaware limited partnership with its principal place of business in Arkansas. It is further admitted

 that Wal-Mart Stores East, LP, conducts business in Henry County, Virginia.

         3.      \Mith regard to paragraph 3, it is admitted that Walmart, Inc., is a Delaware

 corporation with its principal place of business in Arkansas. rMal-Mart denies the remainder              of

 paragraph 3,

         4.      Wal-Mart denies paragraph 4,       as stated,    It is admitted, however, that, at all times

 relevant hereto, the Walmart store at issue was operated by Wal-Mart Stores East, LP.

         5.      Wal-Mart denies paragraph 5,        as stated.   It is admitted, however, that, at all times

 relevant hereto, the Walmart store at issue was operated by V/al-Mart Stores East, LP.

         6.      \Mith regard to paragraph 6, Wal-Mart admits that the plaintiff was on or near the

 premises of the Walmart store located in Henry County, Virginia, on or about the date at issue.

         7.      With regard to paragraph7, ß is admitted that, on or about the date at issue, there

 was, what appeared to be, fingemail polish onthe floor of the Walmart store at or near tlre

 Pharmacy area. lWal-Mart denies the remainder of the allegations stated in paragraph 7,

         8.      Wal-Mart is cunently without sufÍïcient information to admit or deny the allegations

  stated in paragraph   I   and, therefore, denies the same.

         9.      Wal-Maft denies the allegations stated in paragraph 9.

          10.    V/al-Mart denies the allegations stated in paragraph         10.


                                                         2
Case 4:20-cv-00041-TTC-RSB Document 1-1 Filed 07/17/20 Page 9 of 11 Pageid#: 12




            11.   Wal-Mart denies the allegations stated in paragraph I L

            12.   Wal-Mart is cunently without sufficient information to admit or deny the allegations

 stated in paragraph 12 and, therefore, denies the same.

            13.   Wal-Mart denies the allegations stated in paragraph    13.


            14,   Wal-Mart denies the allegations stated in paragraph    14.


                                            ,CountILSas[iEsnieì

            15.   'With regard to paragraph 15, 'Wal-Mart incorporates its responses to paragraphs 1-

  l4 of the plaintifFs Complaint.

            16.   Paragraph 16 states legal conclusions that need not be admitted or denied. To the

 extent that paragraph 16 states any factual allegations against Wal-Mart, all such allegations are

 denied.

            17.    Paragraph 17 states legal conclusions that need not be admitted or denied. To the

 extent that paragraph 17 states any factual allegations against V/al'Mart, all such allegations are

  denied.

            18,    Wal-Mart denies the allegations stated in paragraph    18.


            19.    Wal-Mart denies the allegations stated in paragraph    19.


            20.    Paragraph 20 is a jury demand that need not be admitted or denied. To the extent

  that paragraph 20 states any factual allegations against Wal-Mart, all such allegations are denied.

            21,    All   allegations in the plaintiff s Complaint not expressly admiued herein are denied.

                                     Affirmative and   S,gna¡ut0 llefênËç!

            Wal-Mart states the following as its affrmative and separate defenses:

            L      V/al-Mart clenies that the plaintiff s incident occun'ed   as described   in her Complaint.




                                                        J
Case 4:20-cv-00041-TTC-RSB Document 1-1 Filed 07/17/20 Page 10 of 11 Pageid#: 13




          2.      Wal-Mart denies being guilty of any act of negligence which proximately caused the

  incident in question.

          3.      Wal-Mart denies breaching any legal duty owed to the plaintiff,

          4,      Wal-Mart affirmæively avers and will make the defense at trial that the plaintiff was

  contributorily negligent and/or assumed the risk of her injuries, thereby ba:ring her recovery herein,

  should evidence supporting such defenses be developed during the course ofdiscovery or at hial.

          5.      'Wal-Mart affirmatively avers and will make the defense at tial that the condition

  complained of was open and obvious to the plaíntiff and, therefore, required no waming on its part,

  should such a defense be developed during the course ofdiscovery or at trial.

          6.      Wal-Mart affirmatively avers and will make the defense at trial that the condition

  complained of does not affìount to an'ounsafe condition" or "defect" under Virginia law, should

  evidence supporting such a defense be developed during the course ofdiscovery or at trial.

          7.       Wal-Mart affirmatively avers and will make the defense at trial that the plaintiffs

  injuries were caused by a third party or parties for whose actions it is not responsible at law, should

  evidence supporting such a defense be developed during the course ofdiscovery or at trial.

          8.       Wal-Mart reserves the right to rely upon any and all defenses available to it under

  the law, specifically including, but not limited to, failure to fìle suit within the applicable statute   of

  limitations, accord and satisfaction, and/or failure to mitigate damages, should evidence supporting

  such defenses be developed during the course ofdiscovery or at trial.

           9.      Wal-Ma* denies that the plaintiffwas injured and damaged to the extent         and   with

  the consequences alleged in the Complaint and, therefore, calls upon the plaintiff for strict proof       of

   all such alleged damages.

           10.     Wal-Mart demands a trial by jury.


                                                        4
Case 4:20-cv-00041-TTC-RSB Document 1-1 Filed 07/17/20 Page 11 of 11 Pageid#: 14




                                                WAL-MART STORES EAST, LP, and
                                                WALTVIART,      NC.




                                                                      of
  C. Kailani Memmer (VSB No, 34673)
  Victor S. ("Dinny") Skaff, III (VSB No. 40054)
  GLENN ROBINSON CATHEY MEMMER & SKAFF PLC
  Fulton Motor Lofts
  400 Salem Avenue, S.W., Suite 100
  Roanoke, Virginia 24016
  Telephone: (540) 7 67 -2200
  Facsimile: (540) 7 67 -2220
  klne$r¡Írer@glennrûb;eom     :




  .vs.kaff(Agþnnrob, cor,rtì

  Counselþr Defendants

                                    çp, RrIFrçArE          qF sERvIcp

            I hereby certify that on 14th day of July, 2020, a copy of the foregoing Responsive

  Pleading was sent by first-class mail to the following:

  V/. Bamy Montgomery, Ese. rySB No.43042)
  K-PM Law
  901 Moorefïeld Park Drive, Suite 200
  Richmond, Virginia 2323 6
  Telephone: (804) 320-6300
  Facsimile: (804) 320-6312
  barr.y. m o nt go m ery@kp m Lgw, co rn


   Counselþr Plaintíff

                                                 By:
                                                                      of




                                                       5
